Walker, J. It is first urged that the court below erred in refusing to' grant a change of venue. The petition presented for that purpose fails to state the specific facts and circumstances which induced the applicant to fear that he should be unable to procure a fair and impartial trial before the court, or by the people of the county. This is expressly required by the act regulating the practice in the court below. It is not governed by the general act then in force on that subject. The act also requires that the judge shall be satisfied of the truth of the affidavit. This vests him with the right to exercise a sound discretion in such applications; and hence error cannot be assigned for refusing or granting the application, unless there has been manifest abuse in its exercise. The court below is not governed by the general law regulating changes of venue, as was held in Martin v. The People, 15 Ill. 536. It is likewise urged, that Carpenter was an approver, and for that reason was incompetent to give evidence, and that the court erred in admitting him as a witness. The statute has expressly provided that an approver shall not give evidence, and if this objection is well taken, the' judgment of the court below must be reversed. Who then is an approver ? He is one who confesses himself guilty of felony, and accuses others of- the same crime to save himself from punishment. We are at a loss to perceive that this witness in any way confessed himself guilty of the larceny of the property, for which plaintiff in error was then being tried, or that he in any way accused him, for the purpose of saving himself of a conviction for that crime. The fact that witness confessed that he had been guilty of other felonies, although it went to his credibility, did not constitute him an approver. This objection is not well taken. See Gray v. The People, decided at this term. It is again objected, that the testimony, of this witness was improperly received. It is insisted in support of this assignment of error, that the witness was permitted to testify in reference to other larcenies committed by plaintiff in error, and this witness, and not set forth in the indictment. The objection as noted in the bill of exceptions, was to all of the testimony of this witness, and seems not to have been limited specifically, to the portion now claimed to have been improper. Had the objection been specific as to this portion of the evidence, the court 'would doubtless have prevented the witness from testifying, or if already received, on a proper motion it would have been excluded as irrelevant to the issue. The bill of exceptions fails to disclose whether the objection was made before or after the evidence was heard, or that a motion was interposed to exclude any portion. The objection was to the evidence of this witness, but the reasons do not appear in the bill of exceptions. That a portion of his evidence was proper, is, we think, undeniably true, and if so, the motion could not prevail, as - it was directed to all of his testimony. It is again urged, that the court had no jurisdiction of the cause. In support of this objection it is assumed that the evidence shows that the larceny, if committed at all, was not within the city of Chicago, but some miles beyond its limits. The evidence in this case clearly establishes the fact, 'that the property was found within the city, and in the possession of plaintiff in error. There is no evidence that he was at any time seen with the property in his possession beyond the city limits, and in the absence of proof to the contrary, we may infer that the larceny was committed in the city, as that was the place where he was found with it in his possession. It is a general rule that crimes are local, and that the offense must be proven to have been committed in the jurisdiction of the court, in which the accused is indicted, to warrant a conviction. To this rule, however, the crime of larceny seems to form an exception, and that the accused may be tried and convicted within the jurisdiction of the court in which he may be found in possession of the property. 1 Hawkins’ Pleas, Or. 151. ■ It has been said to be, because the title of the property is not changed, and the ownership in law draws to it the possession, that the felon is, during the whole time he has possession, guilty of a felonious trespass, as much as when it was first taken. He continues to steal, take and carry away the owner’s property. This doctrine is sustained by the case of the Commonwealth v. Culluns, 1 Mass. R. 116; Same v. Andrews, 2 ib. 14. These cases hold that a larceny committed originally in one State, may be punished in another, where the felon is found in possession of the stolen goods. Whilst the rule announced by these decisions may have been doubted by other courts, we find that all the books agree that a person who commits a larceny in one county, may be tried and convicted in another in the same State', in which he may be found in possession of the goods. And we have no hesitation in saying that the saíne rule, must apply to the jurisdiction of the court below, whose territorial limits is embraced within the State, and has ample jurisdiction to try the offense,' and represents a Circuit Court to that extent, and would be held to have equally the power to try persons found in possession of property originally stolen beyond the limits of the city, as a Circuit Court has when the property is stolen beyond the limits of the county in which the court is held. The court below, therefore, had jurisdiction to try the cause, and the judgment must be affirmed. Judgment affirmed.